Casms2Q-nodreD7bAk | Recumetizaehtied 104020 OPage d oPlage 1 of 1

U.S. Department of Justice

‘(MEMO ENDORSED

Torts Branch, Federal Tort Claims Office Telephone (202) 353-1651 |
P.O. Box 888 Facsimile (202) 616-5200 (Corrected)
Washington, DC 20044

JGT:KLW:STerrell/DH# 157-5 1-6303 =

   

 

October 21, 2020

 

| uspC SDNY

BY ECF H

_ | DOCUMENT
Hon. Lewis A. Kaplan ELECTRONICALLY FILED ||
United States District Court poc #: |

 

 

Southern District of New York i
500 Peari Street | DATE FILED: [Opeif 20920

New York, NY 10007

 

RE: = Carroll vy. Trump, No. 1:20-cv-7311-LAK-JLC (S.D.N.Y). > :
Your Honor:

The United States of America, by its undersigned counsel, hereby respectfully
moves the Court for a continuance of the argument on the pending motion to substitute the
United States for President Donald Trump in the above-captioned action, which currently is
scheduled to be argued today at 3:30 p.m. As grounds for this motion, the United States
respectfully submits that this morning, when the attorney for the United States who was
designated to present argument in support of the motion for substitution, he was denied access to
the courthouse on the grounds that he had traveled from his place of residence in the
Commonwealth of Virginia, which yesterday, apparently, was added to the jurisdictions from
which the State of New York bans travel,

Sincerely,
/s/ Stephen R. Terrell
Stephen R. Terrell

cc: Counsel of Record (by ECF)

Denied, The Court will hear the government’s argument (a) in person if offered by an attorney who is
permitted entry to the courthouse under existing rules and orders pertaining to COVID, or (b) by telephone
from outside the courthouse if offered by any attorney not eligible to enter the courthouse.

Alternatively, the Court will take the motion on submission without oral argument. The undersigned is not
authorized to vary the existing restrictions on entry into the courthouse. It notes further that, contrary to the
government’s suggestion, it appears that Virginia was added to the list of Restricted States over a week ago.
New York State, Governor Cuomo Announces Three States Added te Travel Advisory (Oct. 13, 2020),
a v a i 1 a b I e a t
https://www.governor.ny.gov/news/governor-cuomo-announces-three-states-added-travel-a
visited Oct. 21, 2020). The government shall advise the courtroom, deputy as prafnptly as

intends to do.
SO ORDERED. Uw

    

 
